Exhibit 10.2

NON-COMPETE AGREEMENT

THIS NON-COMPETE AGREEMENT (this “Agreement”) is entered into this 8th day of
December, 2006, and effective as of the Effective Time (as defined below), by
and among Penn Virginia GP Holdings, L.P., a Delaware limited partnership
(“Holdings”), Penn Virginia Resource Partners, L.P., a Delaware limited
partnership (the “MLP”), and Penn Virginia Resource GP, LLC, a Delaware limited
liability company and general partner of the MLP (the “General Partner,” and
together with the MLP and their respective Subsidiaries, the “Partnership
Parties”).

RECITAL

The parties hereto desire, by their execution of this Agreement, to evidence the
terms and conditions pursuant to which business opportunities available to the
Partnership Parties and Holdings will be addressed.

WHEREAS, Penn Virginia Corporation (“Penn Virginia Corporation”), the General
Partner, Penn Virginia Operating Co., LLC, and the MLP are parties to an Omnibus
Agreement, dated as of October 30, 2001, as amended by Amendment No. 1 thereto
(the “Omnibus Agreement”), pursuant to which Holdings, as a controlled Affiliate
of Penn Virginia Corporation, is prohibited from engaging in a Restricted
Business (as defined in the Omnibus Agreement);

WHEREAS, Penn Virginia Corporation may reduce its ownership of Holdings, which
would result in Holdings no longer being a controlled Affiliate of Penn Virginia
Corporation and no longer being bound by Article II of the Omnibus Agreement;

WHEREAS, it is the intent of the parties hereto to be bound by the provisions of
this Agreement effective immediately upon Holdings no longer being bound by the
provisions of Article II of the Omnibus Agreement.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I: Definitions

1.1 Definitions.

(a) Capitalized terms used herein but not defined herein shall have the meanings
given them in the MLP Agreement.

(b) As used in this Agreement, the following terms shall have the respective
meanings set forth below:

“Affiliate” shall have the meaning attributed to such term in the MLP Agreement.

 



--------------------------------------------------------------------------------

“Agreement” shall mean this Non-Compete Agreement, as it may be amended,
modified, or supplemented from time to time.

“Conflicts Committee” means a committee of the Board of Directors of the General
Partner or the Holdings General Partner, as applicable, as defined in the MLP
Agreement, or the Holdings Agreement respectively.

“Effective Time” means the time at which Holdings is no longer bound by Section
II of the Omnibus Agreement.

“General Partner” means Penn Virginia Resource GP, LLC, a Delaware limited
liability company, and any successors thereto.

“Holdings” means Penn Virginia GP Holdings, L.P., a Delaware limited
partnership, and any successors thereto.

“Holdings Agreement” means the Amended and Restated Agreement of Limited
Partnership of Holdings, and any amendments thereto and restatements thereof.

“Holdings General Partner” means PVG GP, LLC, a Delaware limited liability
company, as the general partner of Holdings, and any successors thereto.

“MLP” means Penn Virginia Resource Partners, L.P., a Delaware limited
partnership, and any successors thereto.

“MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the MLP, and any amendments thereto and restatements thereof.

“MLP Business” means any entity, business, asset or group of assets related to
or engaged in (i) owning, mining, processing, marketing, or transporting coal;
(ii) owning, acquiring or leasing coal reserves; (iii) growing, harvesting, or
selling timber or (iv) the gathering or processing of natural gas or other
hydrocarbons.

“MLP Business Notice” shall have the meaning set forth in Section 2.2(b).

“Partnership Parties” means the General Partner, the MLP and their respective
Subsidiaries.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Public Equity Securities” shall mean (i) general partner interests (or
securities which have characteristics similar to general partner interests) or
similar rights in publicly traded partnerships or interests in Persons that own
or control such general partner or similar interests (collectively, “GP
Interests”) and securities convertible, exercisable, exchangeable or otherwise
representing ownership or control of such GP Interests and (ii) incentive
distribution rights or limited partner interests (or securities which have



--------------------------------------------------------------------------------

characteristics similar to incentive distribution rights or limited partner
interests) in publicly traded partnerships or interests in Persons that own or
control such limited partner or similar interests (collectively, “non-GP
Interests”); provided that such non-GP Interests are owned by the owners of the
GP Interests being acquired or their respective Affiliates. Public Equity
Securities shall not include GP Interests or non-GP Interests in entities
engaged in any MLP Business.

“Public Equity Securities Notice” shall have the meaning set forth in
Section 2.1(b).

ARTICLE II: Business Opportunities

2.1 Public Equity Securities Opportunity.

(a) During the term of this Agreement, the Partnership Parties are prohibited
from acquiring Public Equity Securities unless and until the opportunity to
acquire such Public Equity Securities has been offered to Holdings and Holdings
has declined or abandoned such opportunity as provided in Section 2.1(b).

(b) If any of the Partnership Parties becomes aware of an opportunity to acquire
Public Equity Securities from a third party that it wishes to pursue, then as
soon as practicable, the General Partner (on behalf of the Partnership Parties)
shall notify Holdings of such opportunity (the “Public Equity Securities
Notice”) and deliver to Holdings all information prepared by or on behalf of the
Partnership Parties relating to the Public Equity Securities. As soon as
practicable, but in any event within 30 days after receipt of such notification
and information, Holdings shall notify the Partnership Parties that either
(i) Holdings has elected, with the approval of a majority of the members of the
Conflicts Committee, not to cause Holdings to pursue the opportunity to acquire
such Public Equity Securities, or (ii) Holdings has elected to pursue the
opportunity to acquire such Public Equity Securities. If at any time Holdings
abandons such opportunity, as evidenced (x) in writing by Holdings, or (y) by
Holdings’ failure to consummate the acquisition of the Public Equity Securities
within one year of the Public Equity Securities Notice, the Partnership Parties
shall have the unrestricted right to pursue such opportunity.

2.2 MLP Business Opportunity.

(a) During the term of this Agreement, Holdings is prohibited from acquiring an
MLP Business unless and until the opportunity to acquire such MLP Business has
been offered to the Partnership Parties and the Partnership Parties have
declined or abandoned such opportunity as provided in Section 2.2(b).

(b) If Holdings becomes aware of an opportunity to acquire an MLP Business from
a third party that it wishes to pursue, then as soon as practicable, Holdings
shall notify the General Partner (on behalf of the Partnership Parties) of such
opportunity (the “MLP Business Notice”) and deliver to the General Partner all
information prepared by or on behalf of Holdings relating to the MLP Business.
As soon as practicable, but in any event within 30 days after receipt of such
notification and information, the General Partner (on behalf of the Partnership
Parties) shall notify Holdings that either (i) the General Partner has elected,
with the approval of a majority of the members of the Conflicts Committee, not
to cause the Partnership Parties to pursue the opportunity to acquire such



--------------------------------------------------------------------------------

MLP Business, or (ii) the General Partner (on behalf of the Partnership Parties)
has elected to pursue the opportunity to acquire such MLP Business. If at any
time the Partnership Parties abandon such opportunity, as evidenced (x) in
writing by the General Partner (on behalf of the Partnership Parties), or (y) by
the Partnership Parties’ failure to consummate the acquisition of the MLP
Business within one year of the MLP Business Notice, Holdings shall have the
unrestricted right to pursue such opportunity.

2.3 No Obligation to Present Business Opportunities. Other than as set forth in
Section 2.1 with respect to Public Equity Securities, none of the Partnership
Parties shall have any obligation to present any business opportunity
(including, but not limited to, MLP Businesses) to Holdings. Other than as set
forth in Section 2.2 with respect to MLP Businesses, Holdings shall have no
obligation to present any business opportunity (including, but not limited to,
Public Equity Securities) to the Partnership Parties.

2.4 Scope of Prohibition. Except as provided in this Article II and in the MLP
Agreement or the Holdings Agreement, the Partnership Parties and Holdings shall
be free to engage in any business activity whatsoever, including those that may
be in direct competition with each other.

2.5 Term. This Agreement shall remain in effect for as long as Holdings or any
of its Affiliates owns directly or indirectly 20% or more of the General Partner
or its successor.

2.6 Enforcement. The parties agree and acknowledge that there is no adequate
remedy at law for the breach by the parties of the covenants and agreements set
forth in this Article II, and that any breach by the parties of the covenants
and agreements set forth in Article II would result in irreparable injury. The
parties further agree and acknowledge that any party to this Agreement may, in
addition to the other remedies which may be available hereunder or under
applicable law, file a suit in equity to enjoin the violating party from such
breach, and the parties consent to the issuance of injunctive relief hereunder.

ARTICLE III: Miscellaneous

3.1 Choice of Law. This Agreement shall be subject to and governed by the laws
of the State of Delaware, excluding any conflicts-of-law rule or principle that
might refer to the construction or interpretation of this Agreement to the laws
of another state.

3.2 Notice. All notices or requests or consents provided for or permitted to be
given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a party
pursuant to this Agreement shall be sent to or made at the address set forth
below such party’s signature to this Agreement, or at such other address as such
party may stipulate to the other parties in the manner provided in this
Section 3.2.

 



--------------------------------------------------------------------------------

3.3 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

3.4 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such party of its rights hereunder until the
applicable statute of limitations period has run.

3.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the parties hereto; provided,
however, the Partnership Parties may not modify or amend this Agreement without
the prior approval of the Conflicts Committee. Each such instrument shall be
reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement. All terms and conditions of the Omnibus Agreement
shall remain in full force and effect among the parties thereto notwithstanding
the execution of this Agreement.

3.6 Assignment. No party shall have the right to assign its rights or
obligations under this Agreement, by operation of law or otherwise, without the
consent of the other parties hereto.

3.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

3.8 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law, provided, however, that if any
court determines that any provision in either Section 2.1 or Section 2.2 is
invalid or unenforceable, then the corresponding provision in Section 2.2 or
Section 2.1, as the case may be, shall also be deemed invalid or unenforceable.

3.9 Gender, Parts, Articles and Sections. Whenever the context requires, the
gender of all words used in this Agreement shall include the masculine, feminine
and neuter, and the number of all words shall include the singular and plural.
All references to Article numbers and Section numbers refer to Parts, Articles
and Sections of this Agreement, unless the context otherwise requires.

3.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

 



--------------------------------------------------------------------------------

3.11 Withholding or Granting of Consent. Each party may, with respect to any
consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

3.12 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no party hereto shall be required to take any act, or fail to take
any act, under this Agreement if the effect thereof would be to cause such party
to be in violation of any applicable law, statute, rule or regulation.

3.13 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

3.14 Negotiation of Rights of Limited Partners, Assignees, and Third Parties.
The provisions of this Agreement are enforceable solely by the parties to this
Agreement, and no Limited Partner, assignee, member or other Person shall have
the right to enforce any provision of this Agreement or to compel any party to
this Agreement to comply with the terms of this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

PENN VIRGINIA GP HOLDINGS, L.P. By: PVG GP, LLC, its general partner By:  

/s/ Nancy M. Snyder

Name:   Nancy M. Snyder Title:   Vice President Address for Notice: 100
Matsonford Road, Suite 300 Radnor, Pennsylvania 19087 PENN VIRGINIA RESOURCE GP,
LLC By:  

/s/ Nancy M. Snyder

Name:   Nancy M. Snyder Title:   Vice President Address for Notice: 100
Matsonford Road, Suite 300 Radnor, Pennsylvania 19087 PENN VIRGINIA RESOURCE
PARTNERS, L.P.

By: Penn Virginia Resource GP, LLC, its general

partner

By:  

/s/ Nancy M. Snyder

Name:   Nancy M. Snyder Title:   Vice President Address for Notice: 100
Matsonford Road, Suite 300 Radnor, Pennsylvania 19087